DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

December 30, 2013

FROM:

Cindy Mann
Director

SUBJECT:

FY 2013 CHIPRA Performance Bonuses

Today we are awarding more than $307 million in Fiscal Year (FY) 2013 Children’s Health
Insurance Reauthorization Act (CHIPRA) Performance Bonuses to 23 states, including: Alabama,
Alaska, Colorado, Connecticut, Idaho, Illinois, Iowa, Kansas, Maryland, Michigan, Montana, New
Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oregon, South Carolina,
Utah, Virginia, Washington and Wisconsin. All 23 states also received bonuses for FY 2012; nine of
the states received bonuses each year since 2009. This year marks the fifth and final year CHIPRA
bonuses will be awarded.
Many of the simplification options that states adopted to qualify for a CHIPRA performance bonus –
including elimination of in-person interview requirements and a streamlined renewal process – will
be in place in all states in 2014 and applied consistently across Medicaid, the Children’s Health
Insurance Program (CHIP) and the Health Insurance Marketplace. These simplifications have led to
improved coverage for children and have helped lay the groundwork for outreach efforts aimed at
enrolling people now eligible for coverage under the Affordable Care Act.
Background on the CHIPRA Performance Bonus
The Children’s Health Insurance Program Reauthorization Act of 2009 established performance
bonuses to give states an incentive to support the enrollment and retention of eligible children in
Medicaid and CHIP and to help defray the costs associated with increasing enrollment of the lowest
income children. Federal funding for qualifying states has been awarded annually in fiscal years
2009 through 2013.
To qualify for a performance bonus, states must meet two requirements: (1) States must implement
at least five out of eight specific program features aimed at streamlining their enrollment and renewal
procedures. Such improvements include eliminating face-to-face interview requirements so that
applications can be filed online or through the mail, using electronic data-matching to reduce
paperwork, and making it easier to renew, thereby minimizing disruptions in coverage and necessary
treatment. (2) States also must increase children’s enrollment in Medicaid above a baseline level for
the fiscal year. States that increase enrollment more than 10 percent above their baseline receive a
larger (Tier 2) bonus.
By adopting the program features needed to earn a CHIPRA bonus, states have implemented
sustainable improvements to their programs. They have helped eligible children gain and retain
access to health insurance and also have helped achieve administrative efficiencies.

CMCS Informational Bulletin – Page 2
FY 2013 CHIPRA Performance Bonus Highlights
This year, states have recognized that the buzz about the availability of health coverage, in general,
has helped ramp up interest and applications for Medicaid, even in states that have not yet decided to
expand eligibility. A number of states continued to fine-tune and build on program features they
previously adopted and also have taken steps to help make their outreach efforts more effective.
-

Colorado attributes its FY 2013 bump in children’s Medicaid enrollment in large measure to
the state’s ambitious systems modernization initiative. Central to that effort is the
development of the Colorado Program Eligibility and Application Kit (PEAK), which is
designed to help applicants apply for a range of public benefits online. It also allows
beneficiaries to manage their benefits, increasing self-sufficiency, and enables the state to
improve customer service and accountability. There has also been a concerted state effort to
work with partners across the state to get eligible people covered. Enhanced outreach and a
new mind-set that conveys the expectation that Coloradans will have health coverage has
helped boost Medicaid enrollment.

-

New Jersey is continually improving upon its presumptive eligibility process for
children. Since last year, the state has been allowing primary care providers, as well as
community health centers and hospitals, to make presumptive eligibility determinations,
meaning they can enroll eligible children and provide benefits while the full application
process is being completed. The state also has developed a web-based certification tool that
enables providers to get training online. In anticipation of the new Hospital Presumptive
Eligibility provision that will become effective in January 2014, New Jersey has revised and
enriched the online training tool so that more hospitals will be able to become certified
quickly and easily.

-

South Carolina attributes its 2013 increase in children’s Medicaid enrollment to the
increased attention on health care, as well as the state’s new online application process. The
state reports that about 13 percent of applications were submitted electronically in October,
and it expects that proportion to increase. In addition, South Carolina’s continued efforts to
improve its Express Lane Eligibility (ELE) process has helped boost enrollment. South
Carolina renews children’s Medicaid based on their family’s SNAP or TANF data and the
state also can enroll children into Medicaid when their families are found eligible for SNAP
or TANF. As of October 2013, approximately 103,000 enrollments and 360,000 renewals had
been processed via ELE. Nearly 50 percent of the children enrolled through ELE have either
selected a managed care plan or have used services, indicating that families want Medicaid
coverage for their children.

Simplification and outreach efforts have been paying off for children. Recent Census data show that
uninsurance rates for children declined from 8.6 percent in 2009 to 7.5 percent in 2011. In addition,
an analysis by the Urban Institute found that participation rates in Medicaid and CHIP have
continued to improve over time. In 2011, 87.2 percent of eligible children were enrolled, a 5.5
percentage point increase from 81.7 percent in 2008. A map presenting the latest Medicaid/CHIP
participation rates can be found at http://www.insurekidsnow.gov/professionals/reports/index.html
The full list of FY 2013 performance bonus awardees and details about their efforts, as well as a
table presenting the history of the CHIPRA performance bonuses can be found at:
http://www.insurekidsnow.gov/professionals/eligibility/performance_bonuses.html

